Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 20190238131).
Regarding claim 1, Yang teaches a key structure, comprising: a circuit board (30, 40) having two first limiting units 42 and two second limiting units 44 disposed on the circuit board; 5a keycap 10 having two third limiting units 12 and two fourth limiting units 14 disposed under the keycap; a scissor component 20 comprising a first supporter and a second supporter (22, 24), wherein the first supporter is connected to the first limiting units and the third limiting units, the second supporter is connected to the second 10limiting units and the fourth limiting units, and the keycap is connected onto the circuit board through the first supporter and the second supporter of the scissor component; an elastomer 54 interposed between the circuit board and the keycap; an optical switch (34, 36) disposed on the circuit board, wherein the optical 15switch 
Regarding claim 2, Yang teaches the key structure wherein when the shading 20portion 21 moves to a second position from a first position and blocks the light signal, the optical switch correspondingly generates an electric signal to the circuit board (paragraph 85).  
Regarding claim 3, Yang teaches the key structure wherein the circuit board 30 has an opening 324 under the shading portion, and when the shading portion 9moves to the second position and blocks the light signal, at least a part of the shading portion enters the opening of the circuit board (Fig. 3a).  
Regarding claim 5, Yang teaches the key structure wherein the shading portion and the first supporter or the second supporter are integrally formed in one piece (Fig. 1).  
Regarding claim 6, Yang teaches the key structure wherein one end of the first supporter and the second supporter respectively has a fixing shaft 222, and other end of the first supporter and the second supporter has a sliding shaft 224, such that the first supporter and the second supporter rotate or slide in corresponding limiting units (Fig. 1 and paragraph 88).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zou, et al. (US 20190244773).
Regarding claim 4, Yang does not teach the circuit board having a plurality of positioning holes, and the first limiting units and the second 5limiting units are fixed on the circuit board by way of in-mold injection and are engaged with the positioning holes.  However, Zou teaches a similar keyboard with a circuit board 1, wherein the circuit board has a plurality of positioning holes, and the first limiting units and the second 5limiting units 102 are fixed on the circuit board by way of in-mold injection and are engaged with the positioning holes (Fig. 1 and paragraph 107). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Zou in the keyboard of Yang to provide a more secure keyboard structure. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Tsai (US 20140014488).
Regarding claim 7, Yang teaches a15 key structure, comprising: two first limiting units 42 and two second limiting units 44; a keycap 10 having two third limiting units 12 and two fourth limiting units 14 disposed under the keycap; 20a scissor component 20 
Regarding claim 8, Tsai teaches the15 key structure wherein when the shading 10portion 21 moves to a second position from a first position and blocks the light signal, the optical switch correspondingly generates an electric signal to the circuit board (paragraph 85).  

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art fails to teach or show, alone or in combination, the claimed keyboard wherein the polyester film has a first opening, the circuit board has a second opening, the first opening 15and the second opening both are disposed under the shading portion, and when the shading portion moves to the second position and blocks the light signal, at least a part of the shading portion enters the first opening and the second opening.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AHMED M SAEED/Primary Examiner, Art Unit 2833